Mikoll, J. (dissenting).
We respectfully dissent.
The majority holds that claimants failed to establish that the State’s negligent conduct was a substantial causative factor in the sequence of events that led to the injury. "That showing need not be made with absolute certitude nor exclude every other possible cause of injury” (Koester v State of New York, 90 AD2d 357, 361; see, Sewar v Gagliardi Bros. Serv., 69 AD2d 281, 289, affd 51 NY2d 752). Where an intervening act contributes to a claimant’s injuries, "liability turns upon whether the intervening act is a normal or foreseeable consequence of the situation created by the defendant’s negligence” (Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315).
The record disclosed that although claimant Karl Wirth first saw the tractor from a distance of some 500 feet ahead of him, he remained unaware of the attached mower until he was much closer. His attempt to avoid the mower by trying to move into the passing lane rather than by coming to a complete stop was foreseeable. It was also foreseeable that the passing lane might be occupied by other vehicles. While the 15-second reaction time may have been adequate to allow a motorist to avoid the accident by moving to the passing lane, the time was correctly found by the Court of Claims to be insufficient when the driver must contend with being boxed in by another car. The unexpected presence of the tractor mower in the traveling lane not only furnished the occasion for the occurrence of the accident, but was also a "substantial causative factor” in the sequence of events that led to the accident (Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 520; cf., Sheehan v City of New York, 40 NY2d 496, 503).
In our view, Karl Wirth’s actions emanated from the negligent acts of the State and were not an extraordinary intervening act. Accordingly, the judgment should be affirmed.